DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021, has been entered.
Applicant amended claims 2, 3, 5 and 7-10 and cancelled claims 1 and 6.  No new matter is entered.  Claims 2-5 and 7-10 are pending before the Office for review.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (U.S. Publication No. 2016/0361961) in view of Kusachi et al. (U.S. Publication No. 2016/0329613).
claims 2 and 7, Abe teaches a nonaqueous electrolyte and a secondary battery containing the same, wherein the solution comprises a monofluorophosphoric ester salt represented by the following formula:

    PNG
    media_image1.png
    132
    178
    media_image1.png
    Greyscale
.  Paragraphs 1 and 7.
Abe’s Formula 1 meets the requirements of the claimed invention when A is an alkali metal and R is a C1-10 alkyl group and M in the claimed invention is an alkali metal, X is fluorine and R1 is a C1-C20 hydrocarbon.  Paragraph 8.  Abe teaches the electrolyte is disposed between positive and negative electrodes.  Paragraph 9.
	Abe teaches when a monofluorophosphoric ester salt meeting the requirements of Formula 1 is disposed within a nonaqueous electrolyte, the salt forms good quality films on the electrode interfaces which prevents decomposition of the nonaqueous electrolyte.  Paragraph 10.
	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to select a monofluorophosphoric ester salt, wherein A is lithium and R is a C1-10 alkyl, as taught by Abe, and incorporate the salt within a nonaqueous electrolyte solution for a secondary battery comprising positive and negative electrodes because Abe teaches doing so forms good quality films on the electrode interfaces that prevent decomposition of the electrolyte.
	Abe is silent as to whether the electrolyte comprises lithium tetrafluorooxalate phosphate as an additive.

	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to add lithium tetrafluorooxalate phosphate as an additive to the electrolyte because Kusachi teaches doing so facilitates SEI film formation.
	With respect to claims 3 and 8, Abe teaches the addition amount of the monofluorophosphoric ester salt is 0.01% to 20% by mass relative to the total mass of the nonaqueous solvent.  Paragraph 9.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	Abe additionally teaches if too little of the monofluorophosphoric ester salt is added the formed film will be insufficient and if too much of the monofluorophosphoric ester salt is added the film may be excessive or the electrolyte may be too viscous.  Paragraph 32.  This disclosure is sufficient to establish the amount of monofluorophosphoric ester salt in the electrolyte is a result effective variable because Abe teaches the amount of monofluorophosphoric ester salt is adjusted to obtain a film that is not excessive or insufficient.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  In this case, it’s obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to adjust the amount monofluorophosphoric ester salt to obtain a sufficient film.
claims 4 and 9, modified Abe further teaches the lithium tetrafluorooxalate phosphate is added in an amount between 0.1% by weight or more to less than 5% by weight relative to 100% by total weight of the nonaqueous electrolyte.  Kusachi, Paragraph 71.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	With respect to claims 5 and 10, Abe further teaches lithium ethyl monofluorophosphate is an example of one embodiment of the monofluorophosphoric ester salt.  Paragraph 62.
(4)
Claims 2-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishie et al. (U.S. Publication No. 2017/0077550) in view of Kusachi et al. (U.S. Publication No. 2016/0329613).
With respect to claims 2 and 7, Nishie teaches a nonaqueous electrolyte and a secondary battery containing the same, wherein the electrolyte comprises a component represented by the following formula:

    PNG
    media_image2.png
    110
    141
    media_image2.png
    Greyscale
.  Paragraphs 1 and 11.
Nishie’s formula satisfies the requirements of the claimed invention when R1 is an alkali metal and R2 is an alkoxy having 1-3 carbon atoms and X of the claimed invention is fluorine, M is an alkali metal and R1 is a C1-C20 hydrocarbon.  Paragraph 11.  The electrolyte is paired with positive and negative electrodes in the secondary battery.  Paragraphs 44 and 51.

	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to select a compound wherein R1 is an alkali metal and R2 is an alkoxy having 1-3 carbon atoms, as taught by Nishie, and utilize the compound within a nonaqueous electrolyte comprising monofluorotoluene because Nishie teaches so obtains a battery that has use for automotive power supply.
Nishie is silent as to whether the electrolyte comprises lithium tetrafluorooxalate phosphate as an additive.
	However, Kusachi, which deals with non-aqueous electrolytes for secondary batteries, teaches lithium tetrafluorooxalate phosphate is a reduction and decomposition type additive for SEI film formation for a secondary battery comprising the nonaqueous electrolyte.  Paragraphs 71, 72 and 77.
	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to add lithium tetrafluorooxalate phosphate as an additive to the electrolyte because Kusachi teaches doing so facilitates SEI film formation.
	With respect to claims 3 and 8, Nishie teaches the monofluorophosphate is present in the nonaqueous electrolyte solution in an amount of 6 mass % or less based on the total mass of the nonaqueous electrolyte.  Paragraph 40.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	With respect to claims 4 and 9, modified Nishie further teaches the lithium tetrafluorooxalate phosphate is added in an amount between 0.1% by weight or more to less than prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	With respect to claims 5 and 10, Nishie’s fluorophosphates compound is a lithium ethyl monofluorophosphate when R1 is lithium, an alkali metal, and R2 is an ethoxy.  Paragraphs 36-38.
(5)
Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejection.  Applicant’s amendment necessitated the rejection.
	The following remarks are in response to the portion of Applicant’s arguments that are relevant to the new grounds of rejection.
Applicant argues the specification provides for a nonaqueous electrolytic solution that exhibits excellent cycle characteristics even in high temperature environments, and a secondary battery including the same.  Examiner notes this is not a feature of the claimed invention.  Examiner further notes it’s unclear that Applicant’s assertion is commensurate in scope with the claimed invention.  Furthermore, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case, Abe or Nishie, respectively, in view of Kusachi, as combined above, teach an electrolyte and a secondary battery containing the same that satisfy the requirements of the claimed invention, meaning the same properties would be expected.
(6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759